TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2016



                                     NO. 03-16-00216-CV


                               Joseph E. McClain, III, Appellant

                                                v.

   Judge Darlene Byrne, Judge Orlinda Naranjo, and Judge Amy Meachum, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s judgment dismissing appellant’s claims. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.